PER CURIAM.
The majority of the court is of the opinion that this controversy was correctly decided in the District Court. The in*710terpretation of the statute by the District Judge seems to us to provide a fair, reasonable, and consistent method of procedure.
[1] At ports where appraisers are located it seems logical, and in the interests of an orderly administration of the law, that their action shall be final. This, in our opinion, is the clear meaning of the following language quoted from subs'ection 16:
“And if such person be the owner, importer, or consignee, the appraisement which the General Appraiser, or Board of General Appraisers or local appraiser or collector, where there is no appraiser, may make of the merchandise shall be final and conclusive.”
[2] In the Calhoun Case the appraisement had been made, the time to appeal had expired, the duties had been paid, and the merchandise surrendered. Calhoun appeared and answered all questions as to classification, but refused to answer questions relating to dutiable value, upon the ground that the collector had no power to examine into that question, when the appraisal had been fully and legally made by the appraisers and the time in which to review their action had expired. In other words, that their action upon the question of value was “final and conclusive.” We think the powers of the collector under section 21 of the act of 1874 relate to classification and reliquidation, and not to valuation, which latter subject is confided to the appraisers.
In the Bornn Hat Case no one answered the citation, and default was made. There were several subjects relating to reliquidation upon which the collector might have lawfully interrogated the witness or witnesses, had they appeared with the books of the corporation as called for. •
It is unnecessary to add further to the clear discussion of the questions involved to be found in.the opinion of Judge Hand.
In each case the judgment is affirmed.